DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Applicant’s contention (see page 6 filed 27 January 2021) with respect to the non-statutory double patenting rejection of the claims has been fully considered and is persuasive in view of the terminal disclaimer filed 27 January 2021.  Therefore, the non-statutory double patenting rejection of the claims has been withdrawn.  

3.	Applicant’s contention (see page 6 filed 27 January 2021) with respect to the objection to claim 6 has been fully considered and is persuasive in view of the amendments provided.  Therefore, the objection to claim 6 has been withdrawn.  
Subsequently, the prior art rejections of all claims dependent therefrom are withdrawn.

4.	Applicant’s contention (see page 7 filed 27 January 2021) with respect to the rejection to claims 1-5 under 35 U.S.C. 102(b) has been fully considered and is persuasive in view of the amendments provided.  Therefore, the rejection to claims 1-5 under 35 U.S.C. 102(b) has been withdrawn.  
Subsequently, the prior art rejections of all claims dependent therefrom are withdrawn.

However, upon further consideration, new grounds of rejection are warranted (see below).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson (US 2003/0168908), and further in view of McCann (US 2010/0152920).
Regarding claims 1, 4, and 5, Robinson discloses a brake controller (Robinson at Fig. 1, 2) comprising:
A power control unit configured to control (sic) brakes of a towed vehicle (towed vehicle 4 contains power module 92 which is activated when the towing vehicle applies the brakes; Robinson at 0052).
A wireless hand control unit (control module 10) remotely connected to said power control unit (upon sensing a braking behavior, control module 10 wirelessly signals the power module to brake the vehicle; Robinson at 0044, 0063).
Wherein said wireless hand control unit is configured to receive information regarding status of said brakes from said power control unit (power modules 50 and 92 send diagnostic signal to control unit 10 regarding the status of the brakes; Robinson at 0051, 0086).
Wherein said wireless hand control unit includes a display that is configured to display said information from said power control unit (e.g. diagnostic information on light display panel may include brake force LEDs; Robinson at 0043).
Robinson is silent as to the power control unit comprising an accelerometer.
McCann, in a similar invention in the same field of endeavor, teaches implementing an accelerometer in the towed vehicle electrical braking system (McCann at 0045).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Robinson with the trailer accelerometer of McCann.  Doing so would provide for trailer sway sensing and resolution.

Regarding claim 2, Robinson discloses wherein said information includes the status of said brakes including diagnostics and fault conditions related to said power control unit (Robinson at 0086).

Regarding claim 3, Robinson discloses wherein said power control unit comprises a cover and is configured to be mounted in any direction on said towed vehicle whereby said cover is in an upwards direction (power module mounted on any convenient location in the towed vehicle; Robinson at abstract, 0045).

Claim Objections
6.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Allowable Subject Matter
7.	Claims 6-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN M DAGER/
Primary Examiner, Art Unit 3663
04 May 2021